Title: Thomas Jefferson to Joel Barlow, 31 December 1809
From: Jefferson, Thomas
To: Barlow, Joel


          
            Dear Sir
             
                     Monticello 
                     Dec. 31. 09.
          
          
		   
		  In removing my effects from Washington I had the misfortune of having a trunk stolen, which, besides papers of irretrievable value, contained other things highly prized, & among them nothing more so than a Dynamometer I had
			 just recieved from France.
			 
		   
		  
		  the Agricultural society of the Seine had sent me one of Guillaume’s ploughs, which, by that instrument was proved to require but half the force of their best ploughs; & they asked from me a plough with my mould board. it was my wish, while doing this,
			 to make a plough which might compete with theirs, and I am confident, excel it. I therefore imported their dynamometer in order to prove mine with Guillaume’s. I am now engaged in this work, but have lost my dynamometer.
			 I think you have one. could you do me the favor to lend it to me for this experiment, as
				well as to aid me in the construction
			 of other articles for my farms which now engross all my attention? it shall be carefully preserved & safely returned.
			 
		  mr Carr, a nephew of mine, will be going on in some days to Washington, where he will make a short stay. he will bring it on by the stage, under his own particular care. as you have also the spirit of farming, perhaps, if I succeed in my
			 plough, you would think
			 one of them worthy acceptance. in the mean time be assured of my constant friendship & respect.
          
            Th:
            Jefferson
         